Exhibit 10.25

Execution Version

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of December 14, 2012,
is made by and between Empeiria Acquisition Corporation, a Delaware corporation
(the “Seller”) and Empeiria Investors, LLC, a Delaware limited liability company
(“Purchaser”).

WHEREAS, Seller desires to sell to Purchaser certain shares of Series A
Preferred Stock of Seller, $0.01 par value (the terms of which are more fully
described on Exhibit A attached hereto, the “Shares”), in accordance with the
terms set forth herein, and Purchaser desires to purchase and acquire such
Shares and to pay the Purchase Price (as defined below) for the Shares, and all
the parties hereto agree to be bound by the terms and conditions hereunder.

NOW, THEREFORE, in consideration of the mutual promises and agreements made
herein and intending to be legally bound hereby, the parties hereby agree as
follows:

ARTICLE I

SALE AND PURCHASE OF SHARES

1.1 Sale of Shares; Purchase Price. Upon the terms and subject to the conditions
set forth herein, Purchaser does hereby purchase and, effective as of the
Closing Date (as defined below), shall acquire from Seller, and Seller shall
sell to Purchaser the number of Shares set forth on Purchaser’s Schedule I
hereto in exchange for payment of an amount equal to the amount set forth on
such Schedule I. Purchaser shall pay $100.00 per Share and deliver aggregate
consideration in the amount of $2,500,000.00 (the “Purchase Price”) for the
Shares, which shall be paid on the Closing Date.

1.2 Closing. The closing (the “Closing”) of the purchase and sale of the Shares
shall occur at the offices of Jones Day, 222 East 41st Street, New York, New
York, on the date hereof, at 10 a.m. New York City time (the “Closing Date”). At
the Closing, Purchaser shall deliver, or cause to be delivered to Seller, the
Purchase Price with respect to its acquisition of the Shares, and Seller shall
deliver to Purchaser a stock certificate representing the Shares being sold and
a stock power, in the form attached hereto as Exhibit A, in respect of the
Shares, fully endorsed for transfer to Purchaser.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Purchaser:

2.1 Legal and Valid Shares. All of the Shares to be received by Purchaser have
been duly authorized and are validly issued, fully paid and nonassessable.

2.2 Authority. Seller has legal capacity to enter into this Agreement and
perform its obligations hereunder. Upon execution and delivery by the parties
hereto, this Agreement shall constitute the valid and legally binding obligation
of Seller, enforceable in accordance with its terms, except to the extent the
enforceability thereof may be limited by bankruptcy laws, insolvency laws,
reorganization laws, moratorium laws or other laws affecting creditors’ rights
generally or by general equitable principles.

 

1



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS, WARRANTIES AND

AGREEMENTS OF PURCHASER

Purchaser represents and warrants to Seller:

3.1 Authority. Purchaser has the requisite legal capacity to enter into this
Agreement and perform its obligations hereunder. Upon execution and delivery by
the parties hereto, this Agreement shall constitute the valid and legally
binding obligation of Purchaser, enforceable in accordance with its terms,
except to the extent the enforceability thereof may be limited by bankruptcy
laws, insolvency laws, reorganization laws, moratorium laws or other laws
affecting creditors’ rights generally or by general equitable principles.

3.2 No Brokers or Finders. No agent, broker, finder, or investment or commercial
banker, or other person or firm engaged by or acting on behalf of Purchaser or
its affiliates in connection with the negotiation, execution or performance of
this Agreement or the transactions contemplated hereby is or will be entitled to
any brokerage or finder’s or similar fee or other commission as a result of this
Agreement or the transactions contemplated hereby.

3.3 Investment Representations.

(a) The Shares to be received by Purchaser will be acquired by them for
investment for their own account, not as a nominee or agent, and not with a view
to the sale or distribution of any part thereof in violation of applicable
federal and state securities laws, and they have no current intention of
selling, granting a participation in or otherwise distributing the same, in each
case, in violation of applicable federal and state securities laws. By executing
this Agreement, Purchaser further represents that it does not have any contract,
undertaking, agreement or arrangement with any person or entity (a “Person”) to
sell or transfer to such Person, or to any third Person, any of the Shares, in
each case, in violation of applicable federal and state securities laws.

(b) Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment.
Purchaser understands that no federal or state agency has passed upon this
investment or upon the Company, nor has any such agency made any finding or
determination as to this investment.

(c) Purchaser must be prepared to bear the economic risk of this investment for
an indefinite period of time. Purchaser represents that, in the absence of an
effective registration statement covering the Shares, Purchaser will sell,
transfer or otherwise dispose of the Shares only in a manner consistent with the
representations set forth herein.

(d) Purchaser has performed Purchaser’s own due diligence and business
investigations with respect to the Seller. Purchaser is fully familiar with the
nature of the investment in the Seller, the speculative and financial risks
thereby assumed, and the uncertainty with respect to the timing and amounts of
distributions, if any, to be made by the Seller. Purchaser does not desire any
further information which may be available with respect to these matters and has
had a sufficient opportunity to review the matters that it believes to be
important in deciding whether to acquire the Shares. Purchaser has not relied in
connection with this investment upon any representations, warranties or
agreements other than those set forth in this Agreement.

3.4 Trust Account Waiver. Reference is made to the final prospectus of the
Seller dated June 15, 2011 (File No. 333-172629) (the “Prospectus”). Purchaser
warrants and represents that it has read the Prospectus and understands that the
Seller has established a trust account containing the proceeds of

 

2



--------------------------------------------------------------------------------

its initial public offering (“IPO”) and certain additional proceeds
(collectively with the initial principal and interest accrued from time to time
thereon, the “Trust Account”), initially in an amount of $61.2 million for the
benefit of holders of the securities issued in the Seller’s IPO (the “Public
Stockholders”) and certain parties (including the underwriters of the IPO) and
the monies in the Trust Account, including any proceeds therefrom, may only be
distributed as provided in the Prospectus. By signing this Agreement, Purchaser
and the Seller hereby agree that, notwithstanding any provisions contained in
this Agreement, Purchaser does not now have, and shall not at any time have, any
right, title, interest or claim of any kind in or to any monies in the Trust
Account (including any distributions therefrom), regardless of whether such
claim arises as a result of, in connection with or relating in any way to, the
business relationship between the Seller and Purchaser, this Agreement, or any
other agreement or any other matter, and regardless of whether such claim arises
based on contract, tort, equity or any other theory of legal liability (any and
all such claims are collectively referred to as the “Trust Claims”).
Notwithstanding any other provision contained in this Agreement, Purchaser
hereby irrevocably waives any Trust Claims they may have, now or in the future,
and will not seek recourse against, the Trust Account for any reason whatsoever
in respect thereof. In the event that Purchaser commences any action or
proceeding based upon, in connection with, relating to or arising out of any
matter relating to this Agreement, which proceeding seeks, in whole or in part,
relief against the Trust Account or the Public Stockholders, whether in the form
of money damages or injunctive relief, the Seller shall be entitled to recover
from Purchaser the associated legal fees and costs in connection with any such
action, in the event the Seller prevails in such action or proceeding. Purchaser
agrees and acknowledges that such irrevocable waiver is material to this
Agreement and specifically relied upon by the Seller to induce it to enter into
this Agreement, and Purchaser further intends and understands such waiver to be
valid, binding and enforceable under applicable law.

ARTICLE IV

MISCELLANEOUS

4.1 No Waiver; Modifications in Writing. This Agreement sets forth the entire
understanding of the parties, and supersedes all prior agreements, arrangements
and communications, whether oral or written, with respect to the subject matter
hereof. No waiver of or consent to any departure from any provision of this
Agreement shall be effective unless signed in writing by the party entitled to
the benefit thereof, provided that notice of any such waiver shall be given to
each party hereto as set forth below. Except as otherwise provided herein, no
amendment, modification or termination of any provision of this Agreement shall
be effective unless signed in writing by or on behalf of the Seller and
Purchaser. Any amendment, supplement or modification of or to any provision of
this Agreement, any waiver of any provision of this Agreement, and any consent
to any departure by any party from the terms of any provision of this Agreement,
shall be effective only in the specific instance and for the specific purpose
for which made or given.

4.2 Notices. All notices, requests, consents and other communications hereunder
to any party shall be deemed to be sufficient if contained in a written
instrument delivered in person or sent by telecopy, nationally-recognized
overnight courier or first class registered or certified mail, return receipt
requested, postage prepaid, addressed to such party at the address set forth
below or such other address as may hereafter be designated in writing by such
party to the other parties:

 

 

If to Purchasers:    

   Empeiria Investors LLC      142 West 57th Street      11th Floor      New
York, New York 10019      Attn: Alan B. Menkes

 

3



--------------------------------------------------------------------------------

 

If to Seller:

   Empeiria Acquisition Corporation      142 West 57th Street      11th Floor  
   New York, New York 10019      Attn: Joseph Fong

All such notices, requests, consents and other communications shall be deemed to
have been delivered (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of delivery by telecopy, when delivery is confirmed,
(c) in the case of dispatch by nationally-recognized overnight courier, on the
next business day following such dispatch and (d) in the case of mailing, on the
third business day after the posting thereof.

4.3 Costs, Expenses and Taxes. Each party shall pay its own out-of-pocket costs
and expenses incurred in connection with the transactions contemplated by this
Agreement.

4.4 Execution of Counterparts. This Agreement may be executed simultaneously in
two or more counterparts (including facsimile and .pdf copies), any one of which
need not contain the signatures of more than one party, but all such
counterparts taken together will constitute one and the same agreement.

4.5 Binding Effect; Assignment. The rights and obligations of Purchaser under
this Agreement may be assigned to any other person or entity. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement, and their respective successors and assigns. This Agreement shall be
binding upon the Seller and Purchaser and their respective successors and
assigns.

4.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
conflict of laws principles thereof.

4.7 WAIVER OF RIGHT TO JURY TRIAL. THE SELLER AND PURCHASER, BY THEIR EXECUTION
HEREOF, WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. THE SELLER AND PURCHASER
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION CONTEMPLATED
HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

4.8 Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

4.9 Headings. The Article and Section headings used or contained in this
Agreement are for convenience of reference only and shall not affect the
construction of this Agreement.

 

4



--------------------------------------------------------------------------------

4.10 Injunctive Relief. The Seller and Purchaser hereby acknowledge that in the
event of a breach by any of them of any material provision of this Agreement,
the aggrieved party may be without an adequate remedy at law. The Seller and
Purchaser therefore agree that, in the event of a breach of any material
provision of this Agreement, the aggrieved party may elect to institute and
prosecute proceedings to enforce specific performance or to enjoin the
continuing breach of such provision, as well as to obtain damages for breach of
this Agreement. By seeking or obtaining any such relief, the aggrieved party
will not be precluded from seeking or obtaining any other relief to which it may
be entitled.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to been
executed as of the date first above written.

 

EMPEIRIA INVESTORS, LLC By:    /s/ Joseph Fong Name: Joseph Fong Title: Managing
Member EMPEIRIA ACQUISITION CORPORATION By:    /s/ Joseph Fong   Name: Joseph
Fong  

Title: Chief Financial Officer and Executive Vice President



--------------------------------------------------------------------------------

Exhibit A

STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby transfers and assigns to
[            ], [            ] shares of Series A Preferred Stock of Empeiria
Acquisition Corporation, a Delaware corporation (the “Corporation”), standing in
its name on the books of the Corporation and represented by Certificate No. __,
and does hereby irrevocably appoint                                          
            its attorney to transfer said stock on the books of the Corporation
with full power of substitution in the premises.

Dated as of __________, 2012

 

EMPEIRIA ACQUISITION CORPORATION By:       Name:   Title:



--------------------------------------------------------------------------------

Schedule I for

Empeiria Investors, LLC

Preferred Shares Purchased

 

Preferred Shares Received

   Cash Value of Shares Received

25,000 Shares

   $2,500,000